Citation Nr: 0506722	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disability (characterized as degenerative changes of the 
cervical spine), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1995 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part granted service connection 
for degenerative changes of the cervical spine and assigned a 
noncompensable evaluation effective December 8, 1998.  The 
veteran subsequently perfected this appeal.

In October 2001, the Board granted a 10 percent evaluation, 
and no more, for the veteran's cervical spine disability.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated in 
November 2002, the Court vacated that portion of the Board's 
decision that denied an evaluation in excess of 10 percent 
for degenerative changes of the cervical spine and remanded 
for readjudication.  

In July 2003, the Board remanded this case for further 
development.  In July 2004, the RO increased the evaluation 
for the veteran's cervical spine disability to 20 percent 
effective September 26, 2003.  

At the January 2004 VA examination, the veteran indicated 
that she is not able to work due to her cervical neck pain.  
To the extent the veteran is raising an informal claim for a 
total disability evaluation based on individual 
unemployability (TDIU), this matter is referred to the RO for 
the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004, the veteran submitted an authorization for 
release of additional treatment records.  She reported 
receiving pain blocks at the VA medical center (VAMC) in Lake 
City, Florida.  She also reported private chiropractic 
treatment in April and May 2003.  On review, VA outpatient 
records were most recently received in September 2003 and it 
does not appear that chiropractic records have been obtained.  
Pursuant to the duty to assist, additional records should be 
requested.  See 38 C.F.R. § 3.159(c) (2004).

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
her cervical spine disability from the 
VAMC Lake City for the period from 
September 2003 to the present.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should request the veteran's 
medical records from Mink Chiropractic.  
If a response is not received, the RO 
should make a follow-up request.  All 
records obtained should be associated 
with the claims folder.

3.  If the newly obtained medical 
evidence suggests an increase in the 
veteran's cervical spine disability, the 
RO should make arrangements for the 
veteran to be afforded the appropriate 
examination to determine the current 
nature and severity of her cervical spine 
disability. 

The examiner should perform all indicated 
tests and studies, to include range of 
motion testing of the cervical spine.  
The examiner is specifically requested to 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement and if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation.  The examiner 
should also describe whether pain 
significantly limits functional ability 
during flare-ups or on repeated use.

The examiner is further requested to 
indicate whether there is any evidence of 
intervertebral disc syndrome or 
neurological findings attributable to the 
degenerative changes in the veteran's 
cervical spine.

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a cervical spine disability.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



